 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY BAR #5505144
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     BRIANNA LUPIA
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      6:18-MJ-00068-JDP
12                     Plaintiff,                   STIPULATION TO MODIFY SENTENCE;
                                                    APPEAR BY VIDEO TELECONFERENCE;
13   vs.                                            ORDER
14   BRIANNA LUPIA,                                 Date: February 12, 2020
                                                    Time: 10:00 a.m.
15                    Defendant.                    Judge: Hon. Jeremy D. Peterson
16
17
18          It is hereby stipulated by and between the parties through their respective counsel,
19   Yosemite National Park Legal Officer Susan St. Vincent, counsel for plaintiff, and Assistant
20   Federal Defender Benjamin Gerson, counsel for Defendant Brianna Lupia, that Ms. Lupia’s
21   sentence be modified to permit Ms. Lupia to complete the Colorado Level II DUI education
22   program in lieu of the California first time offender DUI course in satisfaction of the instant
23   sentence. It is further stipulated that Ms. Lupia be permitted to appear by video teleconference
24   from Colorado for future appearances.
25          On February 26, 2019, Brianna Lupia pleaded guilty to one count of violating 36 C.F.R §
26   4.23(a)(2). On that date the Honorable Jeremy D. Peterson sentenced Ms. Lupia to a term of 12
27   months unsupervised probation, $1190.00 in fines, a $10.00 special assessment, and the
28   California first time DUI offender course.
 1            On April 26, 2019 Ms. Lupia enrolled in the California first time DUI course at
 2   Kingsview in Fresno, California. See, Docket #8. Subsequently, Ms. Lupia relocated to Taos,
 3   New Mexico, to work as a chef at the Taos ski resort. Kingsview terminated her registration on
 4   October 17, 2019. See Docket #9. Ms. Lupia then moved to Boulder, Colorado to work as a chef
 5   at Brasserie Ten-Ten. To date Ms. Lupia has paid the $10.00 special assessment and $530.00 of
 6   her required fines. However, she has not completed the California DUI course.
 7            Because Ms. Lupia has yet to complete her probation requirements, Defense Counsel and
 8   Counsel for the Government have stipulated to allow Ms. Lupia until February 5, 2020 to enroll
 9   in a Colorado DUI program to avoid a violation of probation. See Docket #13. The instant
10   stipulation moves the court to modify the conditions of Ms. Lupia’s probation to allow the
11   Colorado DUI course in lieu of the California DUI course. Based on discussions between the
12   parties it is agreed that the Colorado course is substantially the same as the California course, as
13   set out in the included Memorandum of Points and Authorities.
14            The parties further stipulate that Ms. Lupia’s probation period should be extended until
15   November 20, 2020, with a review hearing set October 20, 2020. The Colorado DUI course and
16   fine payments are to be completed by September 20, 2020.
17   //
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28
      Lupia: Stipulation to Modify Sentence           -2-
 1            Because Ms. Lupia now permanently resides in Colorado, travelling to Yosemite
 2   National Park for her future hearings poses a financial and logistical hardship. The parties
 3   therefore move to court to permit Ms. Lupia to appear by video teleconference.
 4                                                  Respectfully submitted,
 5                                                  McGREGOR W. SCOTT
                                                    United States Attorney
 6
 7   DATED: February 6, 2020                  By:   /s/ Susan St. Vincent
                                                    Susan St. Vincent
 8                                                  Yosemite National Park Legal Officer
                                                    Attorney for Plaintiff
 9
10                                                  HEATHER E. WILLIAMS
                                                    Federal Defender
11
12   DATED: February 6, 2020                  By:   /s/ Benjamin Gerson
                                                    Benjamin Gerson
13                                                  Assistant Federal Defender
                                                    Attorney for Defendant
14                                                  Brianna Lupia
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Lupia: Stipulation to Modify Sentence           -3-
 1                                              ORDER
 2            Brianna Lupia’s sentence is modified and she is hereby ordered to complete the Colorado
 3   DUI course in lieu of the California DUI course. Her term of unsupervised probation is extended
 4   until November 20, 2020. Ms. Lupia’s fine payments and also the DUI course are to be
 5   completed by September 20, 2020; review hearing is set for October 20, 2020. Future
 6   appearances by video teleconference are permitted.
 7
     IT IS SO ORDERED.
 8
 9
     Dated:        February 6, 2020
10                                                     UNITED STATES MAGISTRATE JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Lupia: Stipulation to Modify Sentence         -4-
 1                              MEMORANDUM OF POINTS AND AUTHORITIES
 2       I.         Colorado and California DUI Classes Are Substantially Equivalent
 3       Once convicted of Driving Under the Influence (“DUI”), both Colorado and California state
 4   law require the offender to register and attend an alcohol education and therapy class. The
 5   statutory scheme and requirements are substantially equivalent, requiring a combination of face-
 6   to-face meetings with a licensed counselor and alcohol education in an outpatient setting. The
 7   purpose of the instant memorandum is to illustrate the similarities in support of the position that
 8   either state’s DUI class will satisfy the goals of a federal sentence.
 9                  A. Time and Content Requirements
10            California requires first time DUI offenders with a blood alcohol content (BAC) of less
11   than 0.20% to participate in a 30-hour class. The class is composed of 12 hours of educational
12   sessions, 10 hours of group counseling sessions, and 8 additional hours consisting of a
13   combination of educational sessions and group counseling sessions as determined to be clinically
14   appropriate by the class administrator. 9 California Code of Regulations (“CCR”) § 9851.
15   Education sessions cover topics such as the physiological and social effects of alcohol and other
16   drugs, alcoholism and addition, and alternatives and strategies. 9 CCR § 9852. Group
17   counselling sessions must be separate and apart from the educational component and may not
18   substitute for the required hours. The format of group counselling requires participants to
19   examine alcohol or drug related challenges they may be facing with the goal of changing
20   problematic behaviors and developing strategies to avoid substance abuse. 9 CCR § 9854. The
21   California Code of Regulations permits individual counselling in place of group counselling
22   where each hour of individual counselling may replace two hours of group counselling,
23   effectively shortening the overall length of the course by providing more individualized
24   treatment.
25            The equivalent course in Colorado is known as “Level II Therapeutic Education” and
26   consists of 24 hours of in person education. 2 Colorado Code of Regulations § 502-1:21.240.7.
27   Level II Therapeutic Education may then be followed by “Level II” therapy as clinically
28
      Lupia: Stipulation to Modify Sentence           -5-
 1   appropriate. Id. Colorado requires an individual assessment to determine the appropriate course
 2   of therapy. 2 Colorado Code Regs. § 501-1:21:240.2-240.3 The standard of care set forth
 3   requires Colorado providers to offer services which may include group and individual sessions to
 4   develop coping strategies such as developing life skills, building support networks, or further
 5   education to address problematic drug and alcohol use. 2 Colo. Code Regs. § 502-1:21.210.4.
 6                  B. State Oversight
 7            Both Colorado and California require licensure of facilities and staff providing DUI
 8   classes. Colo. Code Regs. § 5021-21.210 et seq.; 9 CCR § 11836 et seq. Staff providing drug
 9   and alcohol counselling must be certified as addiction counselors (CAC) or licensed clinical
10   social workers (LCSW). Id.
11                  C. Summary
12            Minor differences, such as the exact length of each course, are overshadowed by the
13   similarities between California and Colorado’s approach to post conviction DUI classes. Each
14   requires state licensed facilities staffed with licensed professionals. Each requires both an
15   educational and therapeutic component, covering similar topics and with similar aims: to reduce
16   problematic or dangerous behaviors involving drug and alcohol use. Given the wide degree of
17   overlap between the states approaches, it is clear that if the California first time DUI class
18   satisfies the Federal Court’s rehabilitative goals, the Colorado course should be equally
19   satisfactory.
20
21
22
23
24
25
26
27
28
      Lupia: Stipulation to Modify Sentence           -6-
